 



EXHIBIT 10.HH
Skyworks Solutions, Inc. Cash Compensation Plan for Directors
Directors who are not employees of Skyworks Solutions, Inc. are paid, in
quarterly installments, an annual retainer of $50,000. Additional annual
retainers are paid, in quarterly installments, to the Chairman of the Board
($17,500); the Chairman of the Audit Committee ($15,000); the Chairman of the
Compensation Committee ($10,000); and the Chairman of the Nominating and
Governance Committee ($5,000). Additional annual retainers are also paid, in
quarterly installments, to directors who serve on committees in roles other than
as Chairman as follows: Audit Committee ($5,000); Compensation Committee
($3,000); and Nominating and Corporate Governance Committee ($2,000).

 